DETAILED ACTION
	Claims 1-26 are pending.  Of these, claims 21-26 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-20 are under consideration on the merits.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group I, claims 1-20, and the election of maltodextrin as the species of polymeric material, is acknowledged.  The elections having been made without traverse, the restriction and election of species requirements are still considered proper and are made FINAL.   
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/22 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the carrier materials,” in the plural, but base claim 1 only recites “carrier material” in the singular.  Clarification is required.  
Claim 13 recites that the composition is a sublingual tablet, but this language is contradicted by base claim 1, which states that the composition is an amorphous powder.  How can a tablet be a powder?  Clarification is required.  
Claim 17 recites “mixing together epinephrine or salt thereof one or more active ingredients.”  This limitation is indefinite, because epinephrine is itself an active ingredient.  Is the claim language requiring the presence of an additional active ingredient besides the epinephrine?  Clarification is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 12, and 14-20 are rejected under 35 U.S.C. 103 as unpatentable over Vehring et al. (US Pat. Pub. 2017/0071850).
As to claims 1-5, 7-9, 12, and 14-20, Vehring discloses a pharmaceutical composition comprising suspending particles and active agent particles and wherein the suspending particles may themselves comprise an active disposed within the material forming the suspending particle (paragraphs 74 and 130), wherein the active may be a pharmacologically effective dose of epinephrine (paragraphs 72 and 97), wherein the material forming the suspending particles may be one or more pharmaceutically acceptable materials such as a disaccharide (claim 1) such as sucrose, lactose, or trehalose (claims 3-4) or maltodextrin (i.e., the elected species of polymeric material)  claims 1-2 and 6-7)(paragraph 120).  Verhring states that the sucrose, lactose, and trehalose materials have further utility in that they increase the storage stability of the active agent by virtue of being glass stabilization excipients having a Tg of at least 55, 75, or 100 degrees Celsius (paragraph 123).  Vehring further teaches that the active may be in an amorphous state (paragraph 92).  Although paragraph 92 refers to the active agent particles, paragraph 130 makes it clear that in those embodiments wherein the suspending particles comprise an active, the suspending particles can be formulated using the methods described therein for both the active agent particles and suspending particles, such that the skilled artisan would recognize that the suspending particles may comprise the active in amorphous form, which will result in the formation of an amorphous powder comprising an amorphous composite of epinephrine and the carrier materials as recited by claim 1.    
Regarding claims 12 and 19-20, Vehring teaches that the compositions may be formulated for nasal delivery via an MDI (a “nasal applicator device” of claim 19) comprising a canister (‘reservoir” of claim 19) into which the composition is loaded as recited by claim 20 (paragraphs 45 and 78). 
As to claims 15-16, Vehring teaches that the operating conditions of the spray dryer can be adjusted to produce the desired particle size (paragraph 125), and that when intended for nasal delivery, the particles have a size of between 10 and 50 microns, which is within the range of claim 16 (paragraph 116).  
As to claims 17-18, Vehring teaches preparing the suspending particles by mixing the ingredients together in a volatile solvent followed by spray drying to form a powder composition (paragraph 125).   
As to claims 1-5, 7-9, 12, and 14-20, Vehring does not further expressly disclose a specific embodiment wherein the active is the elected species, epinephrine, and the carrier material is the elected species, maltodextrin.  Nor does Vehring expressly teach the ratio of disaccharide:polymeric material (claims 7-8), the amount of the epinephrine (claim 14), or the particle size distributions recited by claim 15.  Additionally, while Vehring discloses values for the glass transition temperature of the polymeric material as discussed above that are within the range recited by claim 9, it does not disclose the glass transition temperature for the composition as a whole as required by claim 9.  the lowest measurable glass transition temperature of the composition (claim 9)
As to claims 1-5, 7-9, 12, and 14-18, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Vehring pharmaceutical composition by selecting epinephrine as the active and maltodextrin as the polymeric material for the suspending particles, since Vehring expressly teaches epinephrine as one of the actives that may be used and that maltodextrin may be used as one of the carrier materials forming the suspending particles.  
Regarding claims 7-8, it further would have been prima facie obvious to vary the ratio of disaccharide to polymeric material to be within the recited ranges, because Vehring expressly teaches that the sucrose, trehalose, and lactose used as the carrier materials are able to increase the storage stability of the active, such that the amount of these carriers relative to the active is a result effective variable that will affect the ability of the carrier material to increase the storage stability of the active.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claim 9, it further would have been prima facie obvious to select the amount of sucrose, trehalose, or lactose carrier material that will result in a lowest glass transition temperature that is within the range recited by the claim, because Vehring teaches that the glass Tg values possessed by these materials can increase the storage stability of the active, thereby motivating the skilled artisan to optimize the glass Tg value of the composition to maximize the stability of the active, and further because Vehring teaches Tg values for the sucrose, trehalose, or lactose carrier material that are within the claimed range, which would have motivated the skilled artisan to use these Tg values as a starting point to determine the optimal Tg values for the entire composition.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, it further would have been prima facie obvious to select a D10 particle size distribution that is above about 3 microns, since Vehring expressly teaches that the suspending particles should have a size between 10 and 50 microns, which would have motivated the skilled artisan to select a particle size distribution wherein most particles have a size above 10 microns, which is above the 3 micron range recited by the claim.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, it further would have been prima facie obvious to select a dosage of the epinephrine that is within the recited range, since the amount of an active ingredient is a result effective variable that will affect its therapeutic efficacy.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Vehring et al. (US Pat. Pub. 2017/0071850) as applied to claims 1-5, 7-9, 12, and 14-20 above, and further in view of the GLUCIDEX® Maltodextrin 12 product page (date of 2015 as evidenced by the dated Google search results for “maltodextrin12de”) and the Alfa Aesar product page for alpha-D-L-Lactose monohydrate (dated 2015 as evidenced by the dated Google search results for “alpha d lactose monohydrate pharmaceutical”).  
The teachings of Vehring are relied upon as discussed above, but Vehring does not further expressly disclose that the lactose is in the form of its alpha-D- monohydrate, or that the maltodextrin is in the form of maltodextrin 12DE.
The Glucidex® Maltodextrin product page discloses maltodextrin 12 as known for use as a powder carrier.
The Alfa Aesar product page for alpha-D-lactose monohydrate states that this compound is “heavily used in the pharmaceutical industry as a pill filler.”
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Vehring pharmaceutical composition by selecting maltodextrin 12 as the type of maltodextrin carrier and alpha-D-lactose monohydrate as the type of lactose carrier, because the Glucidex® Maltodextrin product page expressly teaches that this product was known to be useful as a powder carrier and because the Alfa Aesar product page for alpha-D-lactose monohydrate expressly teaches that this compound was known to be heavily used in the pharmaceutical industry as a filler, such that the skilled artisan reasonably would have expected that these two compounds could be used as the types of lactose and maltodextrin carriers that Vehring expressly teaches are useful as carrier materials for the suspending particles taught therein.  The selection of a known material based on its suitability for its intended use supports a finding of prima facie obviousness (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  
Claims 10-11 are rejected under 35 U.S.C. 103 as unpatentable over Vehring et al. (US Pat. Pub. 2017/0071850) as applied to claims 1-5, 7-9, 12, and 14-20 above, and further in view of Armer et al. (US Pat. Pub. 2017/0014341).
The teachings of Vehring are relied upon as discussed above.  Vehring further teaches that the suspending particles may comprise a surfactant which may promote absorption of the active, thereby increasing its bioavailability (paragraph 1223), but Vehring does not further expressly disclose the presence of a sucrose ester (claim 10) such as sucrose monolaurate (claim 11).  
Armer discloses pharmaceutical powder formulations (paragraph 25), and teaches that the formulation may comprise a surfactant to enhance drug penetration and absorption, wherein the surfactant may be sucrose monolaurate (paragraphs 166 and 179).  
As to claims 10-11, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Vehring pharmaceutical composition by selecting sucrose monolaurate as the surfactant in order to enhance absorption and bioavailability of the active, since Vehring expressly teaches that the inclusion of surfactants will achieve this result, and Armer expressly disclose sucrose monolaurate as a specific surfactant that will achieve this result when incorporated into a pharmaceutical powder composition, such that the skilled artisan reasonably would have expected that sucrose monolaurate could enhance absorption of the active in the Vehring pharmaceutical powder.  Such a modification is merely the substitution of one known prior art element for another according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Vehring et al. (US Pat. Pub. 2017/0071850) as applied to claims 1-5, 7-9, 12, and 14-20 above, and further in view of Rawas-Qalaji et al. (US Pat. Pub. 2016/0374966).
The teachings of Vehring are relied upon as discussed above, but Vehring does not further expressly disclose that the formulation is in the form of a sublingual tablet.
Rawas-Qalaji discloses that epinephrine nanoparticles can also be delivered sublingually when compressed into a tablet along with a carrier (paragraphs 19-21 and 72).
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Vehring pharmaceutical composition by compressing the powder composition along with suitable carriers into the form of a tablet for sublingual delivery, since Rawas-Qalajj teaches that sublingual tablets are a suitable alternative formulation for delivering epinephrine.  Such a modification is merely the combining of known prior art elements according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,653,690 in view of Vehring et al. (US Pat. Pub. 2017/0071850) and/or Rawas-Qalaji et al. (US Pat. Pub. 2016/0374966 here indicated below.
The teachings of the cited secondary references are relied upon as discussed above.  
The reference claims recite a solid pharmaceutical composition in the form of a spray dried powder that is suitable for delivery of naloxone, comprising sucrose monolaurate and a carrier material comprising a combination of a disaccharide such as trehalose and a polymeric material that is maltodextrin 12DE, the composition having particle sizes and glass transition temperature within the presently claimed ranged, as well as a nasal applicator device comprising a reservoir for the composition and a method of manufacturing the device comprising mixing the active and carriers in a volatile solvent, spray drying, and loading the resulting composition into the reservoir.  It would have been obvious to formulate the powder as an amorphous powder because Vehring expressly teaches that a similar nasal powder comprising the same carriers can comprise an active in either its crystalline or amorphous form.  
Although the reference claims do not recite that the active is epinephrine nor its dosage, it would have been prima facie obvious to replace the naloxone with epinephrine in light of Vehring’s teaching that epinephrine is another example of a drug that can be nasally delivered from a powder comprising a disaccharide and maltodextrin as carriers.
It further would have been obvious to compress the powder into a sublingual tablet in light of Rawas-Qalajj, which teaches that sublingual tablets are a suitable alternative formulation for delivering epinephrine.
The ratios of disaccharide:polymeric material and dosage range of the active are prima facie obvious because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,729,687 in view of Vehring et al. (US Pat. Pub. 2017/0071850) and/or Rawas-Qalaji et al. (US Pat. Pub. 2016/0374966 here indicated below.
The teachings of the cited secondary references are relied upon as discussed above.  
The reference claims recite a solid pharmaceutical composition in the form of a spray dried powder that is suitable for delivery of nalmefene, comprising sucrose monolaurate and a carrier material comprising a combination of a disaccharide such as trehalose and a polymeric material that is maltodextrin 12DE, the composition having particle sizes and d10 distributions and glass transition temperature within the presently claimed ranged, as well as a nasal applicator device comprising a reservoir for the composition and a method of manufacturing the device comprising mixing the active and carriers in a volatile solvent, spray drying, and loading the resulting composition into the reservoir.  It would have been obvious to formulate the powder as an amorphous powder because Vehring expressly teaches that a similar nasal powder comprising the same carriers can comprise an active in either its crystalline or amorphous form.  
Although the reference claims do not recite that the active is epinephrine, it would have been prima facie obvious to replace the naloxone with epinephrine in light of Vehring’s teaching that epinephrine is another example of a drug that can be nasally delivered from a powder comprising a disaccharide and maltodextrin as carriers.
It further would have been obvious to compress the powder into a sublingual tablet in light of Rawas-Qalajj, which teaches that sublingual tablets are a suitable alternative formulation for delivering epinephrine.
The ratios of disaccharide:polymeric material and dosage range of the active are prima facie obvious because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645